Citation Nr: 0404710	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-08 811	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left wrist fracture.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of a gunshot wound to the left foot.

4.  Entitlement to service connection for residuals of a 
right wrist sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1968, including a tour in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from November 2002 and January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In its November 2002 decision, the 
RO granted service connection for PTSD, assigning a 30 
percent evaluation, and denied entitlement to service 
connection for residuals of a right wrist sprain.  The RO 
also deferred decisions on the veteran's claims for 
entitlement to service connection for residuals of a left 
wrist fracture and residuals of a gunshot wound to the left 
foot.  In his December 2002 notice of disagreement (NOD), the 
veteran challenged the denial of service connection for his 
right wrist sprain and appealed for a higher initial rating 
for PTSD.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
He also disagreed with the deferral of his other two claims, 
which were subsequently addressed in a January 2003 rating 
decision.  In that decision, the RO granted service 
connection for residuals of a left wrist fracture and 
residuals of a gunshot wound to the left foot, assigning both 
an evaluation of 10 percent.  The February 2003 statement of 
the case (SOC) addressed all 4 issues and, in his March 2003 
VA Form 9, Appeal to the Board, the veteran indicated he was 
appealing all 4 issues.

Unfortunately, all 4 claims must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.




REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In neither the October 2002 letter to the veteran in response 
to his claim nor the rating decisions nor the February 2003 
SOC did the RO specifically mention or cite the VCAA or its 
implementing regulations.

In the October 2002 letter, the RO told the veteran to submit 
any additional evidence within 30 days (i.e., by November 15, 
2002).  The letter also indicated that benefits could be paid 
from the date of the claim if the evidence or information was 
received within one year of the date of the letter.  
Additionally, the RO stated that, if the evidence or 
information was not received within one year, any benefits 
would be paid only from the date such evidence was received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide all claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); see 
also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  Because Congress 
made the new amendments effective retroactive to the date of 
the VCAA, they effectively overturn, or invalidate, the 
Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
no due process violations can arise because of PVA concerns 
or the recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).  The RO should nonetheless ensure that 
its communications with the veteran are consistent with 
the Veterans Benefits Act of 2003.

In addition, the VA examiner who performed the examination on 
the veteran's left foot and left and right wrists did not 
indicate that he reviewed the claims file prior to or during 
his examination of the veteran.  Significantly, the RO's 
examination worksheet requesting the examination reads, "C 
File to Examiner:  NO."  Thus, it appears that the examiner 
did not review the veteran's C-file in connection with the 
examination of his wrists and left foot, and a remand is 
warranted for this reason as well.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (medical examination conducted in 
furtherance of the VA's duty to assist "must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed examination" (citing Waddell v. 
Brown, 5 Vet. App. 454 (1993)).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any additional 
determination on the merits, the RO 
should ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  This includes specifically 
mentioning the VCAA as well as explaining 
its meaning and application to all of the 
claims.  The veteran also must be 
requested to submit any relevant evidence 
in his possession concerning his claims.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since October 2002, including, but not 
limited to, those of the Dorn VA Medical 
Center (VAMC) and the Anderson clinic 
noted in the veteran's September 2003 VA 
Form 21-4138 (statement in support of 
claim).  Any records obtained should be 
associated with the other evidence in the 
claims file.

3.  After all additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of the residuals of his service-
connected left wrist fracture.

The claims folder, including the December 
2002 VA examination, is to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the left wrist is used repeatedly 
over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  

If no opinion can be rendered, an 
explanation should be set forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Also, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected 
residuals of a gunshot wound to his left 
foot.

The claims folder, including the December 
2002 VA examination, is to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate the nature 
of the gunshot wound, and whether there 
is loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, or 
uncertainty of movement.  The examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups or when 
the left wrist is used repeatedly over a 
period of time.

The examiner should characterize the 
injury to the veteran's foot as moderate, 
moderately severe, or severe as those 
terms are defined in 38 C.F.R. § 4.56 
(2003).  The examiner should also 
indicate whether there is any actual loss 
of the use of the foot.

If no opinion can be rendered, an 
explanation should be set forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Further, schedule the veteran for an 
VA orthopedic examination to assess the 
nature, time of onset, and etiology of 
any right wrist disorder.

The claims folder, including the December 
2002 VA examination, is to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any right wrist 
disorder that the veteran now has is of 
service origin or whether it is at least 
as likely as not that any residuals of 
this disorder manifested within one year 
of service discharge in November 1968.

If no opinion can be rendered, an 
explanation should be set forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then readjudicate the claims in light 
of the additional evidence obtained.  
This includes determining, where 
relevant, whether a "staged" rating is 
warranted under Fenderson, 12 Vet. App. 
at 125-26.  If benefits are not granted 
to the veteran's satisfaction, send him 
and his representative an SSOC and give 
them time to respond before returning the 
case to the Board.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims  the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



